DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 12/22/2020.
The Amendments to Claim 1, filed 12/22/2020, are acknowledged and accepted.
Newly submitted Claim 4, filed 12/22/2020, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (2016/0360962), hereinafter Okamoto in view of Burmer et al. (2002/0186875), hereinafter Burmer.
Regarding claim 1, Okamoto discloses, in figure 2, an ophthalmic device (200, scanning-alignment optical system) (paragraph 0042) comprising:  an image capturing unit configured to capture a tomographic image of a crystalline lens of a subject eye (paragraph 0056 discloses identifying each layer of the crystalline lens in the tomographic image); a processor (CPU of the arithmetic processing section 130) (paragraphs 0053 and 0055); and a memory storing computer-readable instructions therein (paragraph 0053 discloses a memory and paragraph 0056 discloses the arithmetic processing section performs functions), wherein the computer-readable instructions, when executed by the processor, cause the processor to execute:  detecting a boundary between tissues in a tomographic image of the crystalline lens of the subject eye captured by the image capturing unit (layer boundary detection means) (paragraph 0056), wherein the tissues include a nucleus (L3, nucleus lentils) and a tissue different from the nucleus (L4 and L5, cortex lentils) (paragraph 0056); determining whether each of the tissues defined by the boundary (paragraph 0056); and analyzing an analysis item (paragraph 0056).
Okamoto fails to disclose determining an abnormality and analyzing the abnormality; and for each of at least one of the tissues in which the abnormality is detected, creating a two-dimensional image, the two-dimensional image being a front image of the tissue, and analyzing an analysis item associated with the abnormality based on the created two-dimensional image.
Burmer discloses determining an abnormality and analyzing the abnormality (paragraph 0005 discloses the automated systems and methods can classify such tissue constituents as normal or abnormal); and for each of at least one of the tissues (tissue structure, substructure and nuclei) in which 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Okamoto with the determining and analyzing the abnormality of Burmer for the purpose of classifying the normal and diseased portions of the tissue.
Regarding claim 2, Okamoto discloses all the limitations in common with claim 1, and such is hereby incorporated.
Okamoto fails to disclose further comprising a display unit configured to display an analysis result, wherein when the abnormality is detected, the display unit is configured to display an analysis result of the analysis item.
Burmer discloses further comprising a display unit (monitor) configured to display an analysis result, wherein when the abnormality is detected, the display unit is configured to display an analysis result of the analysis item (paragraph 0007 discloses wherein the image capture system can be any device that captures a high resolution image showing features of a tissue sample, including any device or process that involves scanning the sample in two or three spatial dimensions) (paragraph 0054 discloses the use of a camera to capture an image and connected to a camera to display the image on a monitor).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Okamoto with displaying the tissue image of Burmer for the purpose displaying the tissue images.
Regarding claim 3, Okamoto discloses, in figure 2, an ophthalmic device (200, scanning-alignment optical system) (paragraph 0042), wherein when the normality is detected in a nucleus (L3, nucleus lentis) of the crystalline lens, the display unit is configured to display the tomographic image of the crystalline lens captured by the image capturing unit by coloring the nucleus of the crystalline lens in 
Okamoto fails to disclose determining an abnormality and analyzing the abnormality.
Burmer discloses determining an abnormality and analyzing the abnormality (paragraph 0005 discloses the automated systems and methods can classify such tissue constituents as normal or abnormal).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Okamoto with the determining and analyzing the abnormality of Burmer for the purpose of classifying the normal and diseased portions of the tissue.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (2016/0360962), hereinafter Okamoto in view of Burmer et al. (2002/0186875), hereinafter Burmer as applied to claim 1 above, and further in view of Sugiyama (2014/0167762).
Regarding claim 4, Okamoto discloses all the limitations in common with claim 1, and such is hereby incorporated.
Okamoto fails to disclose wherein for the nucleus, the two-dimensional image is a tomographic image for the nucleus, for the tissue different from the nucleus, the two-dimensional image is a front image of the tissue different from the nucleus.
Sugiyama discloses wherein for the nucleus, the two-dimensional image is a tomographic image for the nucleus, for the tissue different from the nucleus, the two-dimensional image is a front image of the tissue different from the nucleus (paragraph 0003).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Okamoto with the tomographic image of Sugiyama for the purpose of having an image. From microscope for diagnostic reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872